MOSK, J.
I dissent.
In this matter, involving a challenge by two citizens organizations and a public agency to the validity of California Water Project contract amendments, known as the Monterey Amendments, the majority create a procedural trap for the unwary, premised on little more than speculation about “legislative intent,” by applying the expedited thirty-day period for an appeal from a “judgment” under Code of Civil Procedure section 870 to an appeal from an appealable order. As a result, these plaintiffs will be deprived of a hearing on the merits regarding an issue of public concern.
The relevant procedural history can be summarized as follows. Plaintiffs personally served defendants California Department of Water Resources and the Central Coast Water Authority with a complaint and served additional defendants by publishing a summons directed to the Department of Water Resources in the Sacramento Daily Recorder; plaintiffs also mailed the summons individually to 28 state water contractors. Kern County Water Agency and 12 other specially appearing state water contractors moved to quash service of the summons, pursuant to Code of Civil Procedure section 418.10, on the ground that they should have been named and served as parties defendant. The Department of Water Resources moved for partial summary adjudication of the validation action on similar grounds, contending that Kern County Water Agency and the state water contractors were indispensable parties and plaintiffs had not properly served them within the statute of limitations. The superior court granted the motion to quash. It subsequently granted a motion for summary adjudication of the validation action and entered a final judgment favoring defendants.
Notice of entry of the order quashing service was served on June 24, 1996. Notice of entry of final judgment was filed on August 19, 1996. Plaintiffs appealed both the order and the judgment on August 20, 1996, one day after service of notice of entry of judgment, and fifty-six days after service of notice on the order to quash. In so doing, they complied with the statutory language of Code of Civil Procedure section 870, subdivision (b), by filing their notice of appeal within 30 days after serving notice of entry of the only “judgment” in their validation action. They also complied with the language of California Rules of Court, rule 2(a) by appealing the order quashing service of summons within 60 days after being served with notice of entry.
*276The majority hold that plaintiffs’ appeal of the prejudgment order was untimely under the expedited 30-day period for an appeal from a “judgment” in a validation action under Code of Civil Procedure section 870. They err.
Code of Civil Procedure section 870, subdivision (b), in relevant part provides: “Notwithstanding any other provision of law including . . . any rule of court, no appeal shall be allowed from any judgment entered pursuant to this chapter unless a notice of appeal is filed within 30 days after the notice of entry of the judgment, or, within 30 days after the entry of the judgment if there is no answering party.” The literal language of the statute is unambiguous: It refers to an appeal from a “judgment” and sets a time limit for appeal triggered by “notice of entry of the judgment” or, when there is no answering party, “entry” of the judgment. It does not refer to an appeal from an “order.”
The majority purport to find the word “judgment,” as used in Code of Civil Procedure section 870, ambiguous in its statutory context. It is not. The Code of Civil Procedure defines a “judgment” as follows: “A judgment is the final determination of the rights of the parties in an action or proceeding.” (Id., § 577.) It defines an “order” as follows: “Every direction of a court or judge, made or entered in writing, and not included in a judgment, is denominated an order.” (Id., § 1003.) In the context of the Code of Civil Procedure, then, an appealable order is not a judgment. As the majority concede, they are “analytically distinct classes.” (Maj. opn., ante, at p. 270.)
The Legislature has maintained this -analytical distinction in specific provisions in the Code of Civil Procedure concerning time for appeals. Thus, as the majority observe, many such statutes refer separately to judgments and appealable orders. (See, e.g., Code Civ. Proc., §§ 901, 908, 916, 917.1-917.6, 922.) Other such statutes expressly refer to an appeal from a “judgment or order” or expressly define “judgment” to include an appealable order. (See, e.g., id., §§ 906, 664.5, subd. (c), 680.230.) Clearly, if the Legislature wanted to limit the time for appealing “orders” in validation actions, it could have so specified. It did not do so.
The majority conclude that, rather than applying the definition of judgment under the Code of Civil Procedure, we should instead look to rule 2(d) of the California Rules of Court, which defines “judgment” as including an “appealable order.” I disagree. California Rules of Court, rule 2(d) provides: “As used in subdivisions (a) and (c) of this rule, ‘judgment’ means ‘appeal-able order’ if the appeal is from an appealable order.” (Italics added.) It *277expressly does not purport to define the word “judgment” as used in any other rule or statute, including Code of Civil Procedure section 870.1
If, as the majority assert, the Legislature intended the definition of the word “judgment” in Code of Civil Procedure section 870, subdivision (b), to be governed by rule 2(d) of the California Rules of Court, it could readily have so stated, e.g., by cross-reference thereto. That it did not do so is patent; indeed, the statute applies “[njotwithstanding any other provision of law including . . . any rule of court.” (Code Civ. Proc., § 870, subd. (b), italics added.)
Nor is the majority’s excursus into the legislative history of Code of Civil Procedure section 870 either appropriate or helpful. As we have frequently stated, when a statute is clear on its face, resort to the legislative history is unnecessary, and courts should not indulge in it. (Arnett v. Dal Cielo (1996) 14 Cal.4th 4, 24 [56 Cal.Rptr.2d 706, 923 P.2d 1].) In this instance, moreover, the legislative history offers no guidance whatever; it is silent on the point in question. In my view, we should not rewrite the statute based on speculation about what the Legislature might have done had it actually considered the point.
I also disagree with the majority that treating judgments differently from appealable orders in validation matters would be “anomalous and confusing” or otherwise “inconsistent with the legislative purpose of ensuring prompt finality.” (Maj. opn., ante, at p. 273.) As this matter illustrates, it may well conserve judicial resources to address appealable orders and judgments in a single appeal, rather than seriatim, as a shortened time for appealable orders would often require. Plaintiffs here simultaneously filed appeals of both the judgment on the motion for summary judgment and the order quashing service of summons on certain parties. As the majority concede, they were apparently motivated by procedural simplicity rather than negligence or a desire for delay. Indeed, the appeals involved closely related procedural issues and were grounded in the same analysis.
The majority do not dispute that plaintiffs reasonably and in good faith relied on an interpretation of the statute consistent with its literal language and the definition of “judgment” under Code of Civil Procedure section 577. That, in my view, underscores the lack of any sound reason to adopt an interpretation of Code of Civil Procedure section 870, subdivision (b), that *278deviates from the statutory definition, and thereby deprive plaintiffs of their day in court.2
For these reasons, I would reverse the judgment of the Court of Appeal.
Appellants’ petition for a rehearing was denied March 11, 1998. Mosk, J., was of the opinion that the petition should be granted.

California Rules of Court, rule 2(a) establishes a rule of general application for the timing of appeals “[e]xcept as otherwise provided by Code of Civil Procedure section 870 or other statute . . . .” As discussed, Code of Civil Procedure section 870 “otherwise provide[s]” a shortened time only for filing an appeal of a “judgment.”


Significantly, defendant Kern County Water Agency has argued that the final disposition of the motion to quash constitutes collateral estoppel on the issues of validation procedure that are the subject of plaintiffs’ appeal of the validation judgment. In declining to apply their holding prospectively only—and thereby avoid a harsh result for these plaintiffs that concededly acted reasonably and in good faith—the majority offer only the limited solace that they are “unconvinced [that] dismissal of the appeal from the order quashing service will deprive plaintiffs of ‘ “any remedy whatsoever.” ’ ” (Maj. opn., ante, at p. 274.) It appears that it may well deprive them of a remedy in the validation action.